Citation Nr: 1128451	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed back disorder.

2.  Entitlement to service connection for a claimed right knee condition.

3.  Entitlement to service connection for claimed migraine headaches.

4.  Entitlement to service connection for claimed bronchitis.
 
5.  Entitlement to service connection for claimed uncontrolled bleeding following childbirth. 

6.  Entitlement to service connection for claimed tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to August 2004.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.  

In the March 2008 Substantive Appeal, the Veteran requested a hearing before her local Decision Review Officer.  The hearing was scheduled for October 2008, but she failed to appear.  As such, her hearing request is deemed withdrawn. 

The claim for tinnitus is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The currently demonstrated low back strain is not shown to be due the one documented episode of pain or another event or incident of the Veteran's period of active service; nor is she found to have presented credible lay asserts that are sufficient to establish a continuity of symptomatology referable a low back disorder since service.   

3.  The Veteran is not shown to have manifested complaints or findings of a right knee condition in service or for several years thereafter; nor is she shown to have a current right knee disorder or found to have presented credible lay assertions for the purpose of establishing a continuity referable to a right knee condition since service.  

4.  The Veteran is not shown to have manifested complaints or findings referable to migraine headaches in service or for several years thereafter; nor is she shown to have current migraine headaches or found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to migraine headaches since service.  

5.  The currently demonstrated history of cold-induced bronchitis is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

6.  The currently demonstrated history of postpartum hemorrhage secondary to subinvolution of the uterus without significant sequelae is shown as likely as not to have had its clinical onset during the Veteran's period of active service.   


CONCLUSIONS OF LAW

1.  The Veteran' disability manifested by low back strain is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have a right knee disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have a disability manifested by migraine headaches due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  By extending the benefit of the doubt to the Veteran, her disability manifested by a history of cold-induced bronchitis is due to disease or injury was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  By extending the benefit of the doubt to the Veteran, her disability manifested by a history of postpartum hemorrhage apparently secondary to subinvolution of the uterus without significant sequelae is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to the Veteran in October 2006.

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  Notice pursuant to the Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment and personnel records, post-service VA and private medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  


Back Disorder

The Veteran asserts that she is entitled to service connection for a back disorder.  She identifies no incident of service injury, other than she was treated in service on one occasion.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for a back disorder is not warranted.  

The service treatment records contain an isolated complaint of low back pain in August 2004.   She denied any trauma.   A back disorder was not diagnosed.  

The mere fact that the Veteran complained of low back pain in August 2004 is not enough to establish that a chronic back condition manifested during service.  See 38 C.F.R. § 3.303(b).   

Post-service, the Veteran complained of low back spasms of a three week duration in September 2006, two years after the first complaint.  There was no indication it was related to the isolated complaint of low back pain in service.   There are no further complaints pertaining to the Veteran's back until VA examination in November 2007.

To the extent that the Veteran maintains that she suffers from back spasms every few months, she is competent to report her symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Here, at the VA examination in November 2007, the Veteran reported having back spasms every few months.  The X-ray studies of the lumbar spine were negative.

The examiner opined that the low back strain was less likely as not related to the one episode of low back pain in service.  The examiner reasoned that the Veteran was treated on only one occasion during her active service and there was no showing of a low back condition, other than one incident of spasms, post service.  

As a chronic back condition was not shown during service or subsequent to her discharge, service connection can only be granted if there is some competent evidence linking the current disability to service or a service-connected disability.  

Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

The Veteran's statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Right Knee Condition and Migraine Headaches

The Veteran asserts that she is entitled to service connection for a right knee condition and migraine headaches.  She has not set forth any incident of service incurrence.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for a right knee condition and migraine headaches is not warranted.  

First, the Board finds it pertinent that service treatment records are wholly devoid of complaints, findings, treatment or diagnoses regarding a right knee condition or migraine headaches, to include multiple reports of medical history where she repeatedly denied any joint pain or swelling or migraine headaches.

Moreover, after service, neither a right knee condition nor migraine headaches has been diagnosed.  Notably, there are no complaints, treatment, or diagnoses regarding either condition in VA or private treatment records or reports of VA examination.  She had her first appointment at the VA Medical Center in September 2006, where she denied any arthralgias or headaches.  Her knees were normal, including range of motion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for a right knee condition and migraine headaches.  38 C.F.R. § 3.303.

As there is no currently diagnosed or otherwise medically identified right knee condition or migraine headaches, service connection must be denied.  Id.  

The Board is cognizant that the Veteran maintains that she now suffers from right knee pain and headaches and is competent to report her symptoms.  However, the Board cannot give great weight and credibility to the Veteran's account that she has a right knee condition and migraine headaches, which are presumably related to service, as there are no complaints or treatment for such in any service or post-service medical record.  Moreover, a current right knee and headache disability have not been diagnosed.    See Layno, supra; Rucker, supra

Moreover, as noted, the Veteran's current lay statements are found to be inconsistent with earlier and more reliable information provided by her during  service and in connection with medical care rendered thereafter.  

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that she has a current diagnosis of a right knee condition or migraine headaches or that the claimed conditions may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the Veteran reports having a right knee condition and migraine headaches that are related to her military service, there is simply no medical evidence on file supporting her lay assertions.  

Her statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


Bronchitis and Uncontrolled Bleeding Following Childbirth

The Veteran asserts that she is entitled to service connection for bronchitis.  She sets forth no incident of service incurrence other than she was treated in service for cold weather induced bronchitis.  She additionally claims service connection for uncontrolled bleeding following childbirth.  

The service treatment records contain references to treatment for bronchitis associated with a viral syndrome, an upper respiratory infection and induced by the cold weather.   They also show she gave birth in December 2000 and experienced post-partum bleeding requiring an injection.  

An entry in January 2001 shows that the Veteran had a similar problem after the birth of her first child.  By February 2001, the bleeding had decreased and there were no clots.  She underwent an elective tubal ligation in December 2001.  Thereafter, well woman examinations revealed a normal pelvis and uterus in 2002, 2003, and 2004 without complaints of bleeding.   

The mere fact that the Veteran was treated for bronchitis and post-partum bleeding in service is not enough to establish that chronic conditions manifested during service.  See 38 C.F.R. § 3.303(b).   

Post-service, there are no complaints, treatment or diagnoses regarding bronchitis or other chronic respiratory disorder or referable to vaginal bleeding in VA or private treatment records.  She had her first appointment at the VA medical Center in September 2006, where she denied any cough or wheezing.  Her lungs were clear.  She denied having irregular vaginal bleeding in February 2007 and had a normal pap in March 2007.  

A September 2005 private treatment note contains a complaint of a nose bleed, but there was no indication it was related to the claimed bleeding following delivery of her child in 2000.
  
Moreover, upon VA examination in November 2007, the Veteran was found to have no residuals of cold-induced bronchitis.  The respiratory examination was normal and chest x-ray studies were negative despite the Veteran's report that she used an inhaler when the temperature fell below 40 degrees.

While she is competent to report having heavy menstrual bleeding, there is no treatment for such in any post-service record other than her complaints to the November 2007 VA examiner that she had heavy periods in August and September 2007.  The gynecological examination was normal.  

The examiner found a remote history of postpartum hemorrhage apparently secondary to subinvolution of the uterus without significant sequelae.  The examiner opined recent heavy periods had no relationship to this remote history.  A current disorder manifested by uncontrolled bleeding following child birth was not diagnosed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  38 C.F.R. § 3.303.

Here, on this record, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated history of cold-induced bronchitis and history of postpartum hemorrhage secondary to subinvolution of the uterus without significant sequelae are show as likely as not to be productive of residual disability that had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

 


ORDER

Service connection for a back disorder is denied.

Service connection for a claimed right knee condition is denied.

Service connection for claimed migraine headaches is denied.

Service connection for the history of cold-induced bronchitis is granted.
 
Service connection for the history of postpartum hemorrhage secondary to subinvolution of the uterus without significant sequelae is granted. 



REMAND

The Veteran has also filed a claim of service connection for tinnitus.  She claims it is the result of noise exposure from performing duties in service as a mechanic. 

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

The Board finds that a remand for VA examination is necessary prior to further appellate review, to determine whether the Veteran has tinnitus related to an incident or event of her active service as claimed.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Mclendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  Mclendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent credible medical evidence of record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in Mclendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  

The service treatment records show the Veteran was afforded audiograms in service for routine noise exposure.  These audiograms note the Veteran used hearing protection.  Her DD Form 214 shows she was an air traffic controller and general construction equipment operator in service. 
 
The Veteran was not afforded a VA examination in support of her claim.  As it is  unclear from the record whether the Veteran has a current diagnosis of tinnitus and considering the likelihood of noise exposure in service, a remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   

Any additional medical records pertinent to the issue, including VA and private records, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should ensure that all due process requirements are met in accordance with 38 U.S.C.A.    § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all healthcare providers who have treated her for the tinnitus since her discharge from service.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  

The RO should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  After any additional records have been obtained and incorporated in the claims file, the Veteran should be scheduled for a VA examination for purposes of determining the nature and likely etiology of the claimed tinnitus.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

An appropriate examiner(s), based on the medical findings and a review of the claims folder, to specifically include the service treatment and personnel records and VA and private medical records, should offer an opinion as to whether the Veteran has any currently diagnosed tinnitus and if so, whether it is at least as likely as not due to noise exposure or another event or incident of her period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655. 

5.  After completing the requested development to the extent possible, the RO should readjudicate the Veteran's remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


